DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 2, 4-6, 8-10, 12-14 & 16-20 recite the limitations “supplemental retractor blade” and/or “supplemental retractor body” in various method steps. The specification does not disclose the term “supplemental retractor body” and thus lacks support for the various method steps disclosed in the above claims. 
Appropriate correction is required. 

Claim Objections
It is noted that there are TWO instances of Claim 3, each with different limitations, and Claim 4 is missing. The second instance of Claim 3 is being interpreted as Claim 4 and should be amended to update the claim number accordingly. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 2, the word  --the-- should be added before the word “supplemental”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 & 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “further comprising: coupling the supplemental retractor body to the retractor body.” and Claim 14 recites “further comprising: coupling the supplemental retractor body to the retractor body.” Which fail to further limit the claims upon which they depend since Claims 1 & 9 previously recite “coupling the supplemental retractor blade to a translating arm of a supplemental retractor body” and “a supplemental retractor blade coupled to a supplemental retractor body;”, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Woolley et al. (US PG Pub. No. 2011/0130793) in view of Nehls (US PG Pub No. 2006/0084844).
Regarding Claims 1 & 6, Woolley et al. discloses a method (Paragraphs [0050-0061 & 0196-0277] & Figs. 1-107) comprising: advancing a supplemental retractor blade (fourth blade, Paragraph [0265]) into an operative corridor (operative corridor established between retractor blades, Figs. 47-48, 50-52, Paragraphs [0196-0197)] defined in part by a first retractor blade (blade 16, Fig. 1, Paragraph [0197]) having a proximal end (upper end of 16 at flange 236, Fig. 24) coupled (via arm 28, Paragraph [0199]) to a retractor body (20, Fig. 6, Paragraph [0199]) and a distal end (lower end of 16 near 254, Fig. 25) coupled (via hoop shim 6, Figs. 55-61, Paragraphs [0218, 0224-0230]) to a bone anchor (screw 7, Figs. 2, 35-39 & 43-61, Paragraph [0197]) anchored into a first vertebra; through the operative corridor, implanting an interbody implant in a disc space between the first vertebra and a second vertebra (Paragraphs [0238, 0031-0032, 0050]); uncoupling the distal end of the first retractor blade from the first bone anchor (“The hoop shim 6 is disengaged from the bone anchor 7 at the middle vertebrae of the segment and the retractor blade 14 or 16 is removed”, Paragraph [0267, 0273]; and after uncoupling the first retractor blade: inserting a rod into a first receiver (pedicle screw tulip) of the first bone anchor; and locking the rod to the first receiver (Figs. 52-53, Paragraphs [0239, 0273, 0277]).
Woolley et al. does not disclose coupling the supplemental retractor blade to a translating arm of a supplemental retractor body and coupling the supplemental retractor body to the retractor body. However, Paragraphs [0036-0037] disclose utilizing a supplemental/fourth retractor blade in a similar manner. Furthermore, Paragraph [0265] says “The fourth retractor blade assembly may be attached to the retractor body, medial blade assembly, or either of the first or second (or both) retractor blade assemblies. The fourth retractor blade may be attached to the retractor body so as to allow multi axial movement or polyaxial movement. The fourth retractor blade may be used to expand the operative corridor laterally to expose the transverse processes. The fourth retractor blade may be similar to the third retractor blade 18 described above.” And Paragraphs [0198-0199] state “The medial retraction member 24 provides a mechanism to expand the operative corridor in a medial direction by moving the medial retractor blade 18 away from the first and second retractor blades 14, 16.” and “The medial retractor blade 18 may then be attached to the retractor body 12 and used as desired.”
Nehls discloses a retractor system (system, Figs. 1-3) comprising first, second, and third blade arms (36, 38, 30, Fig. 1) adjustably attached to a retractor body (32 & 34, Fig. 1), each of the blade arms comprising a blade attached thereto (14, 16, 24/156, respectively) for engaging with tissue in an operative corridor (28, Fig. 3) defined therebetween; wherein the system further comprises a fourth blade arm (elongated portion of 94 which connects to 26, Fig. 1) comprising a blade attached thereto (26/154, Fig. 1) for engaging with tissue in the operative corridor, the fourth blade arm being adjustably attached to a translating arm portion (enlarged housing portion of 94 near 96 which engages rack 97, Fig. 1) of a fourth retractor body (12, Fig. 1) which is removably connected to the retractor body of the first second and third blades (Fig. 1), wherein the fourth and third blade arms are arranged in line and opposite from one another (along axis 118, Fig. 1) such that the fourth arm can translate toward and away from the third arm in a first direction via adjustment of the actuator (100) which moves the fourth arm along the rack (97) of the fourth retractor body, and wherein the first and second blade arms/blades are arranged in line and opposite from one another (along axis 74, Fig. 3) such that the first and second blade arms/blades are configured to move toward or away from one another in a second direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Woolley et al. with the step of coupling the fourth retractor blade to a translating arm of a fourth retractor body which is removably attached to the retractor body as taught by Nehls in order to allow the system to be used with three or four retractor blades based on the surgeons preference and the particular needs of a patient during a procedure.
Regarding Claim 2, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 1, and Woolley et al. further discloses expanding the operative corridor in a first direction (left-right/cranial-caudal direction when viewing Fig. 48) by moving the first retractor blade with the retractor body (Figs. 47-48); and expanding the operative corridor in a second direction (forward-backward/medial-lateral direction along longitudinal axis of 108 when viewing Fig. 49) by moving the supplemental retractor blade with the supplemental retractor body (the fourth retractor blade of Woolley is positioned opposite and in line with the third blade to move toward or away from as taught by Nehls).
Regarding Claim 3, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 2, and Woolley et al. further discloses wherein the first direction is a cranial-caudal direction (Fig. 48); and wherein the second direction is a lateral direction (Fig. 48).
Regarding Claim 4, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 1, and Woolley et al. further discloses wherein the operative corridor is further defined by a medial retractor blade (18, Figs. 1-5, 47-52) having a proximal end (upper end of 18, Fig. 2) coupled to the retractor body (via 24, Fig. 6); and wherein advancing the supplemental retractor blade into the operative corridor includes placing the supplemental retractor blade within the operative corridor opposite the medial retractor blade (the fourth retractor blade of Woolley is positioned opposite and in line with the third/medial blade to move toward or away from as taught by Nehls).
Regarding Claim 5, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 1, and Woolley et al. further discloses exposing at least one vertebral transverse process with the supplemental retractor blade; and performing posterolateral fusion using the at least one vertebral transverse process (Paragraph [0265]).
Regarding Claim 7, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 1, and Woolley et al. further discloses wherein the operative corridor is further defined in part by: a second retractor blade (blade 14, Fig. 1, Paragraph [0197]) having a proximal end (upper end of 14, Fig. 2) coupled (via arm 26, Paragraph [0199]) to the retractor body and having a distal end (lower end of 14, Fig. 2) coupled (via hoop shim 6, Fig. 2) to a second bone anchor (screw 7, Figs. 35-39 & 43-61) anchored into the second vertebra; and a medial retractor blade (medial blade 18, Figs. 1-5, Paragraph [0197]) having a proximal end (upper end of 18 at 274, Fig. 29) coupled to the retractor body (Fig. 3).
Regarding Claim 8, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 1, and Nehls further discloses modifying a height of the supplemental retractor blade by pivoting a pivot arm of the supplemental retractor body (Paragraphs [0039, 0042, 0048] of Nehls disclose that the fourth arm 94 includes a hinge joint 116 so that the blades can be folded about hinge axis 118, Fig. 1).
Regarding Claims 9 & 14, Woolley et al. discloses a method comprising: defining an operative corridor (operative corridor established between retractor blades, Figs. 47-48, 50-52, Paragraphs [0196-0197]) with: a first retractor blade (blade 16, Fig. 1, Paragraph [0197]) coupled to: a retractor body (20, Fig. 6, Paragraph [0199]); and a bone anchor (screw 7, Figs. 2, 35-39 & 43-61, Paragraph [0197]) anchored into a first vertebra; and a supplemental retractor blade (fourth blade, Paragraph [0265]); through the operative corridor, implanting an interbody implant in a disc space between the first vertebra and a second vertebra (Paragraphs [0238, 0031-0032, 0050]); uncoupling the first retractor blade from the first bone anchor (“The hoop shim 6 is disengaged from the bone anchor 7 at the middle vertebrae of the segment and the retractor blade 14 or 16 is removed”, Paragraph [0267, 0273]); and after uncoupling the first retractor blade: inserting a spinal rod into a first receiver (pedicle screw tulip) of the first bone anchor (Figs. 52-53, Paragraphs [0239, 0273, 0277]).
Woolley et al. does not disclose that the supplemental retractor blade is coupled to a supplemental retractor body. However, Paragraphs [0036-0037] disclose utilizing a supplemental/fourth retractor blade in a similar manner. Furthermore, Paragraph [0265] says “The fourth retractor blade assembly may be attached to the retractor body, medial blade assembly, or either of the first or second (or both) retractor blade assemblies. The fourth retractor blade may be attached to the retractor body so as to allow multi axial movement or polyaxial movement. The fourth retractor blade may be used to expand the operative corridor laterally to expose the transverse processes. The fourth retractor blade may be similar to the third retractor blade 18 described above.” And Paragraphs [0198-0199] state “The medial retraction member 24 provides a mechanism to expand the operative corridor in a medial direction by moving the medial retractor blade 18 away from the first and second retractor blades 14, 16.” and “The medial retractor blade 18 may then be attached to the retractor body 12 and used as desired.”
Nehls discloses a retractor system (system, Figs. 1-3) comprising first, second, and third blade arms (36, 38, 30, Fig. 1) adjustably attached to a retractor body (32 & 34, Fig. 1), each of the blade arms comprising a blade attached thereto (14, 16, 24/156, respectively) for engaging with tissue in an operative corridor (28, Fig. 3) defined therebetween; wherein the system further comprises a fourth blade arm (elongated portion of 94 which connects to 26, Fig. 1) comprising a blade attached thereto (26/154, Fig. 1) for engaging with tissue in the operative corridor, the fourth blade arm being adjustably attached to a translating arm portion (enlarged housing portion of 94 near 96 which engages rack 97, Fig. 1) of a fourth retractor body (12, Fig. 1) which is removably connected to the retractor body of the first second and third blades (Fig. 1), wherein the fourth and third blade arms are arranged in line and opposite from one another (along axis 118, Fig. 1) such that the fourth arm can translate toward and away from the third arm in a first direction via adjustment of the actuator (100) which moves the fourth arm along the rack (97) of the fourth retractor body, and wherein the first and second blade arms/blades are arranged in line and opposite from one another (along axis 74, Fig. 3) such that the first and second blade arms/blades are configured to move toward or away from one another in a second direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Woolley et al. with the step of coupling the fourth retractor blade to a translating arm of a fourth retractor body which is removably attached to the retractor body as taught by Nehls in order to allow the system to be used with three or four retractor blades based on the surgeons preference and the particular needs of a patient during a procedure.
Regarding Claim 10, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 9, and Woolley et al. further discloses expanding the operative corridor in a first direction (left-right/cranial-caudal direction when viewing Fig. 48) by moving the first retractor blade with the retractor body (Figs. 47-48); and expanding the operative corridor in a second direction (forward-backward/medial-lateral direction along longitudinal axis of 108 when viewing Fig. 49) by moving the supplemental retractor blade with the supplemental retractor body (the fourth retractor blade of Woolley is positioned opposite and in line with the third blade to move toward or away from as taught by Nehls).
Regarding Claim 11, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 10, and Woolley et al. further discloses wherein the first direction is a cranial-caudal direction (Fig. 48); and wherein the second direction is a lateral direction (Fig. 48).
Regarding Claim 12, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 10, and Woolley et al. further discloses wherein the operative corridor is further defined with a medial retractor blade (medial blade 18, Figs. 1-5, Paragraph [0197]) coupled to the retractor body; and wherein while defining the operative corridor, the supplemental retractor blade is opposite the medial retractor blade (the fourth retractor blade of Woolley is positioned opposite and in line with the third/medial blade to move toward or away from as taught by Nehls).
Regarding Claim 13, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 9, and Woolley et al. further discloses exposing at least one transverse process with the supplemental retractor blade (Paragraph [0265]); and performing posterolateral fusion using the at least one transverse process (Paragraph [0265]).
Regarding Claim 15, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 9, and Woolley et al. further discloses wherein the operative corridor is further defined in part by: a second retractor blade (blade 14, Fig. 1, Paragraph [0197]) having a proximal end (upper end of 14, Fig. 2) coupled (via arm 26, Paragraph [0199]) to the retractor body and having a distal end (lower end of 14, Fig. 2) coupled (via hoop shim 6, Fig. 2) to a second bone anchor (screw 7, Figs. 35-39 & 43-61) anchored into the second vertebra; and a third retractor blade (medial blade 18, Figs. 1-5, Paragraph [0197]) having a proximal end (upper end of 18 at 274, Fig. 29) coupled to the retractor body (Fig. 3).
Regarding Claim 16, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 9, and Nehls further discloses modifying a height of the supplemental retractor blade by pivoting a pivot arm of the supplemental retractor body (Paragraphs [0039, 0042, 0048] of Nehls disclose that the fourth arm 94 includes a hinge joint 116 so that the blades can be folded about hinge axis 118, Fig. 1).
Regarding Claim 17, Woolley et al. discloses a method comprising: defining an operative corridor (operative corridor established between retractor blades, Figs. 47-48, 50-52, Paragraphs [0196-0197]) with: a first retractor blade (blade 16, Fig. 1, Paragraph [0197]) coupled to: a retractor body (20, Fig. 6, Paragraph [0199]); and a first bone anchor (screw 7, Figs. 2, 35-39 & 43-61, Paragraph [0197]) anchored to a first vertebra; a second retractor blade (blade 14, Fig. 1, Paragraph [0197]) coupled to: the retractor body; and a second bone anchor (screw 7, Figs. 2, 35-39 & 43-61, Paragraph [0197]) anchored to a second vertebra; a medial retractor blade (blade 18, Figs. 1-5, Paragraph [0197]) coupled to the retractor body; and a supplemental retractor blade (Paragraph [0265]; through the operative corridor, implanting an interbody implant in a disc space between the first vertebra and the second vertebra Paragraphs [0238, 0031-0032, 0050]); uncoupling the first retractor blade from the first bone anchor and the second retractor blade from the second bone anchor(“The hoop shim 6 is disengaged from the bone anchor 7 at the middle vertebrae of the segment and the retractor blade 14 or 16 is removed”, Paragraph [0267, 0273]); and inserting a spinal rod into a first receiver (pedicle screw tulips) of the first bone anchor and a second receiver of the second bone anchor (Figs. 52-53, Paragraphs [0239, 0273, 0277]).
Woolley et al. does not disclose that the supplemental retractor blade is coupled to a supplemental retractor body. However, Paragraphs [0036-0037] disclose utilizing a supplemental/fourth retractor blade in a similar manner. Furthermore, Paragraph [0265] says “The fourth retractor blade assembly may be attached to the retractor body, medial blade assembly, or either of the first or second (or both) retractor blade assemblies. The fourth retractor blade may be attached to the retractor body so as to allow multi axial movement or polyaxial movement. The fourth retractor blade may be used to expand the operative corridor laterally to expose the transverse processes. The fourth retractor blade may be similar to the third retractor blade 18 described above.” And Paragraphs [0198-0199] state “The medial retraction member 24 provides a mechanism to expand the operative corridor in a medial direction by moving the medial retractor blade 18 away from the first and second retractor blades 14, 16.” and “The medial retractor blade 18 may then be attached to the retractor body 12 and used as desired.”
Nehls discloses a retractor system (system, Figs. 1-3) comprising first, second, and third blade arms (36, 38, 30, Fig. 1) adjustably attached to a retractor body (32 & 34, Fig. 1), each of the blade arms comprising a blade attached thereto (14, 16, 24/156, respectively) for engaging with tissue in an operative corridor (28, Fig. 3) defined therebetween; wherein the system further comprises a fourth blade arm (elongated portion of 94 which connects to 26, Fig. 1) comprising a blade attached thereto (26/154, Fig. 1) for engaging with tissue in the operative corridor, the fourth blade arm being adjustably attached to a translating arm portion (enlarged housing portion of 94 near 96 which engages rack 97, Fig. 1) of a fourth retractor body (12, Fig. 1) which is removably connected to the retractor body of the first second and third blades (Fig. 1), wherein the fourth and third blade arms are arranged in line and opposite from one another (along axis 118, Fig. 1) such that the fourth arm can translate toward and away from the third arm in a first direction via adjustment of the actuator (100) which moves the fourth arm along the rack (97) of the fourth retractor body, and wherein the first and second blade arms/blades are arranged in line and opposite from one another (along axis 74, Fig. 3) such that the first and second blade arms/blades are configured to move toward or away from one another in a second direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Woolley et al. with the step of coupling the fourth retractor blade to a translating arm of a fourth retractor body which is removably attached to the retractor body as taught by Nehls in order to allow the system to be used with three or four retractor blades based on the surgeons preference and the particular needs of a patient during a procedure.
Regarding Claim 18, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 17, and Woolley et al. further discloses expanding the operative corridor in a cranial-caudal direction by increasing a distance between the first and second retractor blades using the retractor body (left-right/cranial-caudal direction when viewing Fig. 48 via movement of blade arms 28 & 26 along racks 60 & 58, Fig. 7); and expanding the operative corridor in a lateral direction by increasing a distance between the supplemental retractor blade and the medial retractor blade with the supplemental retractor body (forward-backward/medial-lateral direction along longitudinal axis of 108 when viewing Fig. 49 via movement of blade arm 24 within 20 (Woolley); and the fourth blade as taught by Nehls is positioned opposite and in line with the third blade to move toward or away from as taught by Nehls).
Regarding Claim 19, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 17, and Woolley et al. further discloses modifying a height of the supplemental retractor blade by pivoting a pivot arm of the supplemental retractor body (Paragraphs [0039, 0042, 0048] of Nehls disclose that the fourth arm 94 includes a hinge joint 116 so that the blades can be folded about hinge axis 118, Fig. 1).
Regarding Claim 20, the combination of Woolley et al. and Nehls discloses the claimed invention as stated above in claim 17, and Woolley et al. further discloses exposing at least one transverse process with the supplemental retractor blade (Paragraph [0265]); and performing posterolateral fusion using the at least one transverse process (Paragraph [0265]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775